LAWRENCE, Judge.
Ronald Dujuan Hardee appeals his habitual offender sentences for burglary of a structure and dealing in stolen property. Of the issues raised on appeal, we reverse on one issue and affirm, without discussion, all remaining issues.
Hardee was sentenced as an habitual felony offender to ten years imprisonment for burglary of a structure and thirty years imprisonment for dealing in stolen property, with the sentences to run consecutively. The State properly concedes that the trial court erred in imposing consecutive habitual offender sentences. Once the habitual offender statute is used to enhance the sentences for multiple crimes committed during a single criminal episode, the total penalty may *323not then be further increased by ordering the enhanced sentences to run consecutively. Hale v. State, 630 So.2d 521, 524 (Fla.1993), cert. denied, — U.S.—, 115 S.Ct. 278, 130 L.Ed.2d 195 (1994); Brooks v. State, 630 So.2d 527 (Fla.1993). We, therefore, reverse and remand for resentencing consistent with this opinion.
AFFIRMED in part, REVERSED in part, and REMANDED for resentencing.
MINER and BENTON, JJ., concur.